The evidence does not support either count. The declaration is of a debt of $932.80, and that the $93 was to be paid and was paid for the forbearance of that sum; whereas it includes the (120) sum of $80 which was agreed to be paid for the original loan of $806, and the forbearance of this latter sum. The bond for $93, then, was not the price of the forbearance of $932.80 from the time the new securities were given, but part of it, if not the whole, was the price of the past forbearance of the $800 from the time of the loan of that sum up to the giving of the substituted bonds. The plaintiff did not prove the contract as laid in either count, and was therefore properly nonsuited.
PER CURIAM.                                   Affirmed.